OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on March 29, 1961. In this proceeding to discipline him for professional misconduct both the petitioner and respondent move to confirm in part and disaffirm in part the Referee’s report.
The Referee sustained certain charges of misconduct, finding that the respondent and his law partners (1) conspired and agreed that in consideration for the sum of *146$3,500 received from a bailbondsman who had referred a criminal matter to the law firm they would try to influence a Justice of the Supreme Court not to incarcerate their client and (2) shared legal fees with a bailbondsman as an inducement for the bailbondsman to refer individuals in need of counsel to respondent’s firm. One allegation of misconduct was not sustained.
After reviewing all of the evidence, we are in full agreement with the Referee’s findings. The petitioner’s motion and the respondent’s cross application are granted to the extent indicated above.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the character evidence provided by the respondent. Nevertheless the respondent is adjudged guilty of serious professional misconduct and should be, and he hereby is, disbarred from the further practice of law, and his name is ordered removed from the roll of attorneys and counselors at law effective forthwith.
Hopkins, J. P., Lazer, Rabin, Gulotta and Cohalan, JJ., concur.